Citation Nr: 1521973	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for mild degenerative disc disease of the lumbar spine (lumbar spine disability).  

2.  Entitlement to an initial compensable evaluation for hyperhidrosis of the bilateral axilla. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1995 to June 2005. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO).  In pertinent part of that rating decision, the RO awarded service connection for hyperhidrosis, and assigned initial noncompensable evaluation, effective from June 16, 2010.  Also in that decision, the RO denied a compensable evaluation for service-connected lumbar spine disability.  The Veteran appealed the assigned evaluations.  

In November 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In an April 2014 decision, the Board denied the Veteran's claim for a compensable evaluation for service-connected lumbar spine disability and remanded the claim for increased rating for hyperhidrosis of the bilateral axilla for additional development and consideration of alternative diagnostic codes by the Agency of Original Jurisdiction (AOJ).  While the record reflects compliance with some of the Board remand directives, the Veteran has identified pertinent private treatment records for his hyperhidrosis claim that remain outstanding.  

The Veteran appealed the Board's denial of his lumbar spine disability claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order from the Court endorsed a January 2015 Joint Motion for Remand, vacated the part of the April 2014 Board decision that denied entitlement to a compensable evaluation for lumbar spine disability, and remanded the matter for action complying with the joint motion. 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to increased rating for hyperhidrosis of the bilateral axilla is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the applicable period under appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain with increased activity, but with objective findings of full range of motion and no additional limitation following repetitive motion.  There is no x-ray evidence of degenerative arthritis, evidence of ankylosis of the entire thoracolumbar, or evidence of incapacitating episodes of Intervertebral Disc Disease (IVDS).


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and not higher, for lumbar sprain disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5237 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his service-connection claim in letters dated in July 2010.  Subsequently, in January 2011, the RO adjudicated the Veteran's claim in the first instance, and the Veteran filed a timely appeal as to the RO's determination.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his right shoulder service-connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA and private treatment records, and his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Veteran was provided with a VA spine examination in September 2010, and the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the other probative evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had an opportunity to testify at a personal hearing before the undersigned Veterans Law Judge.
	

2.  Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's lumbar spine disability has been rated by the RO as noncompensable under Diagnostic Codes 5003-5237.  Diagnostic Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  

A review of the medical evidence shows that the Veteran complained of back problems during his period of service and he continued to experience similar back problems after his separation.  A March 2003 VA lumbar spine x-ray report shows findings of mild degenerative disc disease throughout the thoracolumbar and lumbar spine.  Subsequent service and private treatment records continue to show that the Veteran complained of low back pain during his period of service.  The Veteran originally filed his claim for service connection shortly after his separation from service in 2005.  In a March 2006 rating decision, the RO awarded service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable evaluation. 

In June 2010, the Veteran filed his claim for an increased rating for his lumbar spine disability.  He claimed that he had severe back pain due to lower lumbar joint problems, and the severity of his disability warranted a compensable evaluation.  The Veteran denied seeking medical treatment for his lumbar spine disability, but he reportedly used heating pad and took Motrin for pain relief. 

In September 2010, the Veteran was afforded a VA spine examination to evaluate the severity of his lumbar spine disability.  The examination report shows that the Veteran complained of constant low back pain that was worse upon waking in the morning, and he complained of radiating pain down his legs when he runs.  Reportedly, he can only walk or stand for ten to fifteen minutes before he needs to stop and sit down, and he can drive an hour before he needs to stop and change positions.  He used a heating pad and takes anti-inflammatory medication to reduce low back discomfort.  He also reported that repetitive bending helps reduce his back stiffness.  The Veteran reported that he experienced flare-ups of increased low back pain associated with heavy lifting and overexertion.  He denied any bladder or bowel problems.  

Physical examination showed that the Veteran had normal posture, spine curvature and gait.  There was no evidence of muscle spasms, atrophy, guarding, painful movement, tenderness or weakness in the lumbar spine.  Motor, sensory and reflex evaluations were normal.  Range of motion testing revealed that the Veteran had forward flexion limited to 90 degrees, and total thoracolumbar spine motion limited to 240 degrees.  The examiner noted that there was no evidence of pain on active movement and the Veteran did not have any additional limitation of motion after three repetition of range of motion.  The examiner found that the Veteran had normal range of motion.  X-ray film revealed findings of normal lumbar spine and unremarkable findings.  

On November 2011, the Veteran testified before the undersigned during a Travel Board hearing held at the RO.  The Veteran reported that he experienced daily back pain, which at times was so severe, that he was unable to stand up straight upon waking in the mornings.  He also reported experiencing radiating pain down his legs to his knees, but he denied any symptoms of tingling and numbness.  

Initially, the Board notes that in applying the rating criteria during the time period under consideration, the record demonstrates that the severity of the Veteran's lumbar spine disability has been relatively consistent, and as such, staged ratings are not warranted. 

Collectively, the evidence of records shows that the Veteran's lumbar spine disability has been manifested by subjective complaints of pain with increased activity and objective findings revealed full range of motion with no additional limitation following repetitive motion.  The Board finds that the Veteran's lumbar spine symptomatology more closely approximates the assignment of a 10 percent evaluation, and not higher, for lumbar spine disability based evidence of loss of motion due to pain during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5237.  

Pertinently, the findings in the 2010 VA spine examination show that the Veteran had full range of motion in the lumbar spine on clinical evaluation, which does not support a compensable rating for loss of range of motion under General Rating Schedule for Spine Disabilities.  See 38 C.F.R. § 4.71a.  However, when considering the factors discussed in DeLuca, however, the Board finds that the Veteran's lumbar spine disability is severe enough as to support the criteria for a 10 percent, and not higher, under limitation of motion during the entire period under appeal.  The Veteran reports experiences intermittent episodes of severe low back pain.  Although there was no objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion, the Board cannot ignore the Veteran's competent reports of increased symptoms during episodes of flare-ups.  This symptomatology more closely approximates the assigned of a 10 percent evaluation based on limitation of motion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At no point is an evaluation in excess of 10 percent warranted based on limitation of lumbar spine motion as the record shows that the Veteran has flexion greater than 60 degrees and he has total combined range of motion greater than 120 degrees.  There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243. 

Although the March 2003 VA radiologic findings revealed findings of mild degenerative disc disease, there is no x-ray evidence of degenerative arthritis of the lumbar spine.  The Veteran does not warrant a compensable rating based on arthritis as there is no x-ray evidence of degenerative arthritis.  Such symptomatology does not support the assignment of a compensable rating at any point during the period under appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In this case, there is no evidence of compensable neurologic involvement associated with the Veteran's lumbar spine disability during the period under appeal.  

While the Veteran continues to complain of radiating pain associated with his lumbar spine disability, he denied any symptoms of tingling and numbness in his lower extremities and the 2010 VA examination report shows he received a normal neurologic evaluation.  The preponderance of the evidence is against a finding that the Veteran has neurologic involvement in the Veteran's right or left lower extremities related to his lumbar spine disability so as to warrant separate compensable evaluations.  In addition, the Veteran has consistently denied any bladder or bowel problems associated with his lumbar spine disability and none of the VA treatment records references objective bladder dysfunction impairments associated with his lumbar spine disability.  

In sum, an evaluation of 10 percent, and not higher, for lumbar spine disability is warranted during the entire period under appeal.  The preponderance of the evidence is against the assignment of any higher or separate rating during the period under appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his lumbar spine disability impacts his occupational functioning because of decreased mobility, problems with prolonged standing and walking.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the lumbar spine due to pain, weakness, and tenderness.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's lumbar spine disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a.  

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disability causes him functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment and placement in school throughout the period under appeal.  



ORDER

Entitlement to an evaluation of 10 percent, and not higher, for degenerative disc disease of the lumbar spine is granted.



REMAND

The Veteran seeks entitlement to a compensable evaluation for hyperhidrosis of bilateral axilla (armpits).  The matter was previously remanded by the Board in April 2014 in order for the Agency of Original Jurisdiction (AOJ) to seek the Veteran's assistance in obtaining pertinent records of private treatment, to obtain any outstanding VA treatment records, to provide the Veteran with a new VA examination, and to re-adjudicate the claim, to include consideration of additional applicable diagnostic codes.  The RO/AMC's compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that following a September 2014 request letter, the Veteran has submitted a September 2014 completed VA Form 21-4142, Authorization and Consent to Release Information, for pertinent private treatment records from Dr. J.G. at Family Medical Group.  However, the record does not reflect that any attempt has been made to obtain those identified private treatment records.  A remand is required for compliance with the 2014 remand directives.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Attempts should be made to obtain identified private treatment records for hyperhidrosis from Dr. J.G. at Family Medical Group.  If needed, the Veteran should again be asked to submit completed VA Form 21-4142s, Authorization and Consent to Release Information, for the identified medical providers.

2. If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Negative responses must be associated with the claims file.

3. The RO/AMC should then readjudicate the claim.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


